Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance. The prior art does not disclose the elements of the independent claims. The independent claims recite a system for detection of money laundering activities within a casino environment. Gambling terminals are equipped with software to identify particular transaction types according to a database of predetermined transaction types associated with predetermined transaction profiles. When it is determined that the identified transaction on the gambling terminal does not comply with the predetermined transaction type a flag is set indicating suspicious activity. A voucher is then printed having a unique identifier which is transmitted to host casino network security software which prevents cash-out transactions using the voucher and transmits an alert to cashier client stations to require positive identification and completion of a suspicious activity report.

The closest prior art is:
Chun – 2017/0209121
Chun is directed toward automated money laundering detection, notification and reporting for casino gaming networks that analyzes financial transactions using a cash or credit voucher occurring at casino establishments to determine if they are suspicious. If so, the system begins to track the real-time location of the cash or credit voucher in the casino over a subsequent time interval. The casino cannot tracjk the credit voucher to a launderer’s home, and upon return of the launderer to the casino, the video footage may have already been erased as it is typically archived after a certain number of days. If no actual person is present to observe the activity then the suspicious activity may not be discovered.

Enzminger – 2005/0137016 - Method, Apparatus, And Program Product For Detecting Money Laundering Activities In Gaming Systems

[0041] FIG. 5 shows a process performed for each gaming system credit account opened through a gaming system such as system 100 described above. Referring to FIG. 5, a method according to the present invention includes collecting data regarding player activity associated with a respective gaming system credit account. This step of collecting data is shown at process block 501 in FIG. 5, and includes collecting data that may be evaluated according to the invention to identify illegal or prohibited activity. In one preferred form of the invention, the step shown at block 501 includes collecting sufficient data to define at least one characteristic for a gaming activity network. Such a characteristic for a gaming activity network may be referred to as an "activity network characteristic." The data required to define an activity network characteristic under different variations of the present invention will be described further below.
[0042] As indicated at block 502, a player may initiate a credit redemption transaction in some suitable fashion through the gaming system 100. In particular, a player may initiate a credit redemption transaction at a POS 220 in the above described example gaming system. In response to a request for a credit redemption transaction, the process proceeds to conduct an evaluation as indicated at process block 503. In one preferred form of the invention, the evaluation at block 503 includes using an algorithm to evaluate a relationship between at least one activity network characteristic for the respective gaming activity network and a respective predefined target characteristic. This predefined target characteristic comprises a characteristic that is indicative of the illegal activity to be detected such as money-laundering activity. Preferably, the target characteristic is set to clearly distinguish between normal player participation in the gaming system and activity that does not fit normal patterns of play. Defining the respective target characteristic used in a system according to the present invention may be done using a historical analysis of normal gaming activity and prohibited activities to be detected.
[0043] The evaluation performed at process block 503 may be accomplished in a number of different ways within the scope of the invention. For the predefined target characteristic example, the target characteristic may comprise simply a value representing the ratio between a value for total gaming system credit added for the player's gaming activity network to the number of plays in the network. A high ratio between credit added and number of plays before a credit redemption transaction may indicate that the player has not opened their gaming account to participate in games, but merely to launder money through the system. In this example, the evaluation process includes comparing the actual calculated ratio of total gaming system credit to plays for the gaming activity network to the predefined target value to determine if the actual value calculated for the player is greater than the target value. The data collected for the activity network characteristic in this example is simply the sum of all credit added in the activity network and a running total of the number of plays made in the session. The target characteristic comprises a single parameter, the single predefined value of the ratio between the total gaming system credit added for the session to number of game plays in the session, and that single parameter is used as a threshold to indicate potential illegal activity. Other variations in the evaluation performed at process block 503 and different types of data that may be used in the evaluation step will be described further below.
[0044] The results of the evaluation step at process block 503 are used to determine the path followed from decision block 504. If the evaluation produces a negative result, meaning no illegal activity, then the present process proceeds to decision block 505 and then ends the particular gaming activity network if the credit redemption transaction is a final transaction to close out the credit account, that is to end the gaming activity network. Where the gaming credit account is not being closed out, the process loops back to collect additional data for the gaming activity network. If, however, the evaluation at process block 503 produces a positive result as indicated at decision block 504, the process continues on to produce or initiate some corrective action at process block 506. In particular, the present method may include producing a signal to alert the appropriate authorities to the potential illegal activity. The alert may be provided to the cashier at a POS 220 where the player is attempting to redeem game system credit for cash, to a gaming facility operator or manager, or to some government regulatory authority, or all of these entities. Additional or alternative corrective action may include locking the account such that the player may not redeem the gaming system credits for cash or other value pending an investigation by the appropriate authorities. The player may still be allowed to use the gaming system credit for game play even if the player's account is locked, that is, the player's gaming credit may not be redeemed for cash or other value.
[0045] The process shown in FIG. 5 indicates a distinct evaluation step after a request for a credit redemption transaction. However, this evaluation step shown at process block 503 need not occur only in response to a credit redemption transaction request initiated by the player. Rather, a gaming activity network may be routinely evaluated to identify or detect potential illegal or prohibited activity. The subject gaming activity network may be flagged as indicating potential illegal activity any time the evaluation indicates potential illegal activity. When a gaming activity network is flagged, the player may continue to make game play requests in the system and may ultimately use the system sufficiently so that the evaluation does not indicate potential illegal activity. At this point, the system may remove the flag from the respective activity network. In the simple example using a value for the ratio of total gaming system credit added to number of plays as the target characteristic, it will be appreciated that all gaming activity networks may initially be flagged for potential illegal activity. The flag would be removed once the player makes a sufficient number of plays in the activity network to reduce the ratio for their activity network below the predefined target value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
A system for the detection of money laundering activities within a casino environment including a host casino computer network, a cashier client station running cashier client software in communication with said host casino computer network, and a plurality of gambling terminals each running Video Lottery Terminal (VLT) client software in communication with said host casino 10computer network, the system comprising: 
an application service provider (ASP) running ASP security software, said  ASP maintaining a database comprising a plurality of predetermined transaction types each associated with a predetermined transaction profile associated with that transaction type; and 
a plurality of flash memory cards each configured for insertion in a corresponding 15gambling terminal and each containing security software comprising executable program code for carrying out the steps of, 
identifying a transaction on one of said gambling terminals by predetermined transaction type; 
applying a predetermined ruleset configured for determining whether the transaction on 20one of said gambling terminals complies with the transaction profile associated with the identified transaction type, and determining that the transaction does not comply; 
setting a flag indicating suspicious activity; 
printing a voucher having a unique identifier, and transmitting that unique identifier to said host casino network security software; 
25whereby said host casino network security software prevents cash-out transactions to said voucher based on said identifier and transmits an alert to said cashier client stations to require 8939332.1 57130/144642 07/08/2021Application of WARREN et al. Page 16 5positive identification and complete a suspicious activity report (SARC).

 	7. A system for the detection of money laundering activities within a casino environment including a host casino computer network, a cashier client station running cashier client software in communication with said host casino computer network, and a plurality of gambling terminals each running Video Lottery Terminal (VLT) client software in communication with said host casino 25computer network, the system comprising: 
an application service provider (ASP) running ASP security software; and 8939332.1 57130/144642 07/08/2021Application of WARREN et al. Page 17 
5a plurality of flash memory cards each configured for insertion in a corresponding gambling terminal and each containing security software comprising executable program code for carrying out the steps of, 
identifying a transaction on one of said gambling terminals by predetermined transaction type; 
10monitoring said transaction on said gambling terminal; 
applying a predetermined ruleset configured for determining whether the monitored transaction complies with a transaction profile associated with the identified transaction type, and determining that the transaction does not comply; 
setting a flag indicating suspicious activity; and 
15printing a voucher having a unique identifier, and transmitting that unique identifier to said host casino network security software; 
whereby said host casino network security software prevents cash-out transactions to said voucher based on said identifier and transmits an alert to said cashier client stations to require positive identification and complete a suspicious activity report (SARC).

13. A system for the detection of money laundering activities involving casino slot machines and video lottery terminals, comprising: 
15a host casino network running security software; 
an application service provider (ASP) running ASP security software; 
a plurality of slot machines and/or video lottery terminals each running slot/VLT (Video Lottery Terminal) client software in communication with said ASP host casino security software; 
a cashier's client station running software in communication with said ASP security 20software and said host casino network security software; 
a plurality of flash memory cards, each configured for insertion in a corresponding slot machine or video lottery terminal and each containing security software comprising executable program code for carrying out the step of applying a predetermined ruleset and determining whether a transaction is in compliance with a transaction profile associated with that transaction 25type, and when not in compliance setting a flag indicating suspicious activity, printing a Ticket in Ticket Out (TITO) voucher having a serial number/barcode, and transmitting that TITO voucher serial8939332.1 57130/144642 07/08/2021Application of WARREN et al. Page 195number/barcode to said host casino network security software, whereby said host casino network security software thereupon prevents cash-out transactions to said TITO voucher serial number/barcode and transmits an alert to cashiers to require positive identification and complete a Suspicious Activity Report (SARC).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694